COURT OF CHANCERY
                                              OF THE
                                        STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                             LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                          500 N. KING STREET, SUITE 11400
                                                                           WILMINGTON, DELAWARE 19801-3734


                                               March 16, 2022

     Elizabeth Wilburn Joyce, Esquire                       “J” Jackson Shrum, Esquire
     Megan Ix Brison, Esquire                               Jack Shrum, P.A.
     Pinckney, Weidinger, Urban & Joyce, LLC                919 N. Market Street, Suite 1410
     2 Mill Road, Suite 204                                 Wilmington, DE 19801
     Wilmington, DE 19806

                          Re:   Paul Elton, LLC v. Rommel Delaware, LLC, et al.,
                                C.A. No. 2019-0750-KSJM

      Dear Counsel:

               This letter resolves the plaintiff’s motion for clarification (the “Motion”).1 On

      December 30, 2021, I issued an order (the “Order”) finding the defendants liable on

      summary judgment for breach of the plaintiff’s Proceeds Right arising out of several

      agreements between the parties.2 Although the plaintiff sought damages as primary relief,

      the Order granted the plaintiff’s alternative request for specific performance of the

      Appraisal Process.3 The Order did not address the plaintiff’s request for fee shifting,

      prompting the plaintiff to seek fees through the motion for clarification.

               The plaintiff advances two arguments for entitlement to fee shifting. The plaintiff

      first argues that the defendants waived their right to dispute fee shifting by failing to



      1
          See C.A. No. 2019-0750-KSJM, Docket (“Dkt.”) 78 (“Mot.”).
      2
       See Dkt. 77 (Order) ¶¶ 12–13, 15–16, 32. Defined terms used in this letter have the
      meaning ascribed to them in the Order.
      3
          See id. ¶ 24.
C.A. No. 2019-0750-KSJM
March 16, 2022
Page 2 of 5

address the issue in their answering brief in opposition to summary judgment. 4 The

plaintiff next argues that it is entitled to fee shifting under a contractual provision of the

Lease Agreement.

         The defendants did not waive their ability to dispute fee shifting. The plaintiff

requested fees as part of its damages and the defendants argued generally against a damages

award both in briefing and at oral argument.5 While it may have been prudent for the

defendants to address the fee issue more specifically, their general argument on damages

is sufficient to have preserved the response to the plaintiff’s fee-shifting arguments.

         Turning to the plaintiff’s second argument, this court follows the American Rule

when considering whether to award attorneys’ fees. “Under the American Rule, litigants

are expected to bear their own costs of litigation absent some special circumstances that

warrant a shifting of attorneys' fees, which, in equity, may be awarded at the discretion of

the court.”6 One of the exceptions to the American Rule, however, is that parties may agree

to shift fees contractually.7

         One method of doing so is through the use of indemnification provisions, but such

provisions “are presumed not to require reimbursement for attorneys’ fees incurred as a

result of substantive litigation between the parties to the agreement absent a clear and



4
    See Mot. ¶ 4.
5
    See Dkt. 71, Defs.’ Answering Br. at 20–25; Dkt. 76, Oral Arg. Tr. 50:7–52:20.
6
    Beck v. Atl. Coast PLC, 868 A.2d 840, 850 (Del. Ch. 2005).
7
    See Sternberg v. Nanticoke Mem’l Hosp., Inc., 62 A.3d 1212, 1218 (Del. 2013).
C.A. No. 2019-0750-KSJM
March 16, 2022
Page 3 of 5

unequivocal articulation of that intent.”8 This presumption prevents broadly written

indemnification provisions, which may be intended only to hold the indemnitee harmless

from claims brought by third parties to the contract, from “swallow[ing] the American

Rule.”9 Thus, “purely contractual indemnification provisions only shift first-party claims

if the contract explicitly so provides.”10

         The plaintiff relies on an indemnification provision in Section 16(a) of the Lease

Agreement provides, which provides in relevant part:

                Tenant hereby releases and covenants that it will indemnify,
                defend and hold harmless Landlord, its officers, directors,
                employees and agents, and any lessor or mortgagee of the
                Property, from and against any and all claims, suits,
                proceedings, actions, causes of action, responsibility,
                liabilities, payments, demands and expenses (including
                reasonable attorney’s fees) in connection with or arising from:
                . . . (iii) any default, breach, violation or nonperformance of
                any provision of this Lease by Tenant; . . . and/or (ix) the
                exercise of any rights by Landlord under this Lease.11

The plaintiff points to subsections (iii) and (ix) of this provision as bases for fee-shifting,

contending that the Order held that the Tenant violated the Lease Agreement and that the

plaintiff was exercising its right as a Landlord under the Lease by pursuing this litigation.12


8
 TranSched Sys. Ltd. v. Versyss Transit Sols., LLC, 2012 WL 1415466, at *2 (Del. Super.
Ct. Mar. 29, 2012) (emphasis in original).
9
 Senior Hous. Cap., LLC v. SHP Senior Hous. Fund, LLC, 2013 WL 1955012, at *44 (Del.
Ch. May 13, 2013).
10
   Great Hill Equity P’rs IV, LP v. SIG Growth Equity Fund I, LLLP, 2020 WL 7861336,
at *5 (Del. Ch. Dec. 31, 2020).
11
     Dkt. 49, Brison Aff. Ex. 6 (Lease Agreement ¶ 16(a) (emphasis added).
12
     See Mot. ¶¶ 3, 7.
C.A. No. 2019-0750-KSJM
March 16, 2022
Page 4 of 5

         The plaintiff’s argument fails in light of a separate provision of the Lease

Agreement. Specifically, Section 44 of the Lease Agreement provides, in pertinent part,

that “[t]he prevailing party in the arbitration shall, in addition to such other relief as may

be granted, be entitled to a reasonable sum as and for such party’s costs and expenses

incurred, including attorneys’ fees.”13

         When a contract contains both an indemnification provision and a “prevailing party”

provision elsewhere in the contract, the courts of this state will not construe the

indemnification provision to allow first-party fee-shifting. For example, in Deere & Co.

v. Exelon Generation Acqs., LLC, the Superior Court rejected a party’s claim for fee-

shifting under an indemnification provision that allowed the indemnitee to recover from

losses arising out of “any breach or nonperformance of any of the covenants or agreements

of [indemnitor] contained in this Agreement.”14 The court noted that the parties had

included specific fee-shifting language in two separate sections of the relevant contract that

awarded attorneys’ fees to the prevailing party.15

         So too here. Section 16(a)(iii) of the Lease Agreement, the first subsection on which

the plaintiff relies, requires the defendants to hold the plaintiff harmless from attorneys’

fees and other losses arising out of “any default, breach, violation or nonperformance of


13
     Lease Agreement § 44.
14
     2016 WL 6879525, at *1 (Del. Super. Ct. Nov. 22, 2016).
15
  See id. at *2; see also Great Hill, 2020 WL 7861336, at *6 (holding that the parties were
not entitled to fee-shifting under the relevant contract’s indemnification provision because
the contract contained a prevailing party provision).
C.A. No. 2019-0750-KSJM
March 16, 2022
Page 5 of 5

any provision of this Lease by Tenant.”16 This language is almost identical to the language

at issue in Deere & Co., and similarly fails to persuade me that it addresses first-party fee-

shifting. The plaintiff’s argument under Section 16(a)(ix), which addresses losses arising

from “the exercise of any rights by Landlord under this Lease,” is perhaps more tempting,

but fails for the same reason.17

          Section 44 of the Lease Agreement contains an arbitration clause that specifically

awards attorneys’ fees to the prevailing party in arbitration between the two, demonstrating

that the parties were capable of drafting the sort of clear and unequivocal language required

to shift fees when they so intended. Therefore, I hold that Section 16(a) of the Lease

Agreement does not provide a basis to award the plaintiff its attorneys’ fees. The Motion

is denied.

                                            Sincerely,

                                            /s/ Kathaleen St. Jude McCormick

                                            Kathaleen St. Jude McCormick
                                            Chancellor

cc:       All counsel of record (by File & ServeXpress)




16
     Lease Agreement § 16(a)(iii).
17
     Id. § 16(a)(ix).